                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


United States of America,                                  Case No. 3:17CR444

                      Plaintiff

               v.                                           ORDER

Lloyd Turks,

                      Defendant


       In this criminal case, defendant Lloyd Turks faces five drug charges under 21 U.S.C. §

842.

       In a July 26, 2019 order (Doc. 75), I denied Turks’s motion for an order authorizing

independent blood testing (Doc. 58) and his motion to produce witnesses for trial and make

available witnesses who are amenable to pretrial interviews (Doc. 69). 1

       Pending are two motions to reconsider: 1) Turks’s motion to reconsider order denying

pretrial interviews with amenable witnesses (Doc. 76) and 2) Turks’s motion for issuance of

subpoena and for reconsideration of order denying independent testing (Doc. 77). For the reasons

that follow, I deny both motions.

                                           Discussion

       I detailed the facts at length in my previous opinion and will not repeat them here. See

Turks, supra, 2019 WL 3387770 at *1.




1
 I also denied, in part, Turks’s motion in limine to exclude testimony from witnesses with
specialized knowledge (Doc. 55). (Doc. 75).
                                                1
                     I. Motion to Reconsider Order for Pretrial Interviews

       First, Turks asks me to allow his counsel to interview “percipient witnesses[,]” including:

       •       Any of the informants who were involved in any of the counts in the
               indictment;
       •       The person who found the overdosing informant in a hotel room and
               directed law enforcement to where controlled substances were hidden
               under a toilet seat;
       •       The person in the car with the informant who allegedly made a controlled
               buy on August 22, 2017;
       •       Everyone who was in the car that the Ohio Highway Patrol stopped on
               August 22, 2017; and
       •       The individual in Dayton who sold drugs to an informant on August 22,
               2017, along with the seller’s associates who were also present.
(Doc. 76 at 2-3).

       In my initial order, I held that Turks may not learn these witnesses’ identities or access

their contact information because: 1) the Jencks Act, 18 U.S.C. § 3500, authorizes the

government to keep that material secret; 2) under Brady v. Maryland, 373 U.S. 83 (1963), the

government need not disclose such information unless Turks can show that the witnesses have

exculpatory information; and 3) as to the informant-witnesses, Turks has not overcome the

confidential informant privilege announced in Roviaro v. United States, 353 U.S. 53 (1967). 2

Turks, supra, 2019 WL 338770 at *3-*4.

       Turks’s motion contains no new facts or authority. Instead, Turks asserts that his “right to

conduct his own investigation extends beyond the scope of information covered” under the

Brady rule and the Jencks Act. (Doc. 76 at 1).

       I disagree.


2
  I also noted that, although the government may keep witnesses’ identities secret until calling
them at trial, “my standard trial order requires disclosure [of] previously undisclosed witness
identities one to two weeks before trial and previously undisclosed witness statements forty-eight
hours before their testimony.” Turks, supra, 2019 WL 3387770 at *4, n.11. In light of the
government’s assurances that it would disclose its witnesses consistent with local practice, I
concluded that Turks’s motion was “at worst, premature, and at best, unnecessary[.]” Id. at *4.
                                                 2
       Although the government “can choose to disclose more than” what Brady requires, “it is

under no obligation to do so.” United States v. Hart, 2013 WL 4041861, *2 (E.D. Mich.) (cited

by defendant). Moreover, the Sixth Circuit has held that a district judge cannot “require a United

States Attorney to deviate from [the] terms” of the Jencks Act “against his [or her] judgment.”

United States v. Algie, 667 F.2d 569, 571 (6th Cir. 1982); see also Hart, supra, 2013 WL

4041861 at *2 (“The court cannot order the prosecution to deliver its entire file to Defendant.”).

       Accordingly, “unless Turks can show that the government’s failure to provide him access

to the individuals” he seeks to interview “violates its Brady duty,” he cannot discover that

information, pursuant to a protective order or otherwise. 3 Turks, supra, 2019 WL 3387770 at *3;

see also Hart, supra, 2013 WL 4041861 at *2. As stated in my previous order, 2019 WL

3387770 at *3, “[h]e makes no such showing.” 4

       I will therefore deny the first motion to reconsider. (Doc. 76).

               II. Motion to Reconsider Order for Independent Blood Testing

       Next, Turks asks me to reconsider my previous order insofar as I declined to authorize

the Lucas County Coroner to release blood evidence from the overdose victim for independent

testing. Now, he asks that I authorize a subpoena for that evidence.

       This request is baseless.

       Turks argues that I should allow him to order tests for heroin, which he apparently did

not sell the overdose victim, from an independent laboratory because the government-ordered




3
 Turks suggests that I demand that the government produce the witnesses’ information under an
“attorneys’ eyes only” protective order. (Doc. 76 at 3).
4
 I noted in my previous order, and emphasize here, that “Brady creates a post-trial remedy, not a
pretrial right to pretrial discovery.” Turks, supra, 2019 WL 3387770 at *3, n.8 (internal citations
omitted).
                                                 3
analysis tested for fentanyl and its analogues only. I rejected that same argument in my previous

order, emphasizing that the independent test will “consume all of the remaining blood sample.”

Turks, supra, 2019 WL 3387770 at *2.

       Turks points to no newly revealed facts supporting his request. And the only authority he

cites is an entire chapter of the Ohio Revised Code, which, he submits, “states no privilege

belonging to a coroner to withhold whole blood that is not connected to a deceased person or an

autopsy.” (Doc. 77 at 4 (citing Ohio Rev. Code ch. 313)). But that chapter likewise does not

compel me to order the coroner to release the victim’s blood for independent testing.

       Accordingly, for the reasons stated in my previous order, Turks, supra, 2019 WL

3387770 at *2, I deny Turks’s second motion to reconsider.

                                          III. Sanctions

       I strongly dislike and disfavor motions to reconsider. Indeed, such motions are disfavored

generally. See DirecTV, Inc. v. Kruse, 2004 WL 1490437, *1 (N.D. Ohio) (Carr, J.). To deter

improper motions to reconsider, I routinely have imposed, and will continue to impose,

sanctions.

       Presumably, counsel expects payment for time expended on the pending motions

pursuant to his appointment under the Criminal Justice Act (CJA), 18 U.S.C. § 3006A. But

counsel has wasted his client’s time, and mine, by asking me to reconsider my previous order,

repeating the same refrain in a different tune. Accordingly, compensation under the CJA is

inappropriate here because counsel’s services were not “necessary for adequate representation.”

See 28 U.S.C. § 3006A(a).




                                                4
                                   Conclusion

It is, therefore,

ORDERED THAT

1. Defendant Turks’s motion to reconsider order denying pretrial interviews with

    amenable witnesses (Doc. 76) be, and the same hereby is, denied;

2. Defendant Turks’s motion for issuance of subpoena and for reconsideration of order

    denying independent testing (Doc. 77) be, and the same hereby is, denied; and

3. Counsel shall omit from any claims for payment pursuant to the Criminal Justice Act,

    28 U.S.C. 3006A(d)(5), time expended on the motions adjudicated herein.


                                            /s/ James G. Carr
                                            Sr. U.S. District Judge




                                        5
